Title: From George Washington to Major General Nathanael Greene, 26 September 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters West Point 26th Sepr 1779
        
        Accounts, tho’ not official, still continue to announce Count D’Estaings fleet being near this Coast. Should he arrive in this quarter; I would wish, if possible, to have every thing in readiness to cooperate with him. If the Boats directed to be got ready and brought down from Albany are not yet come, be pleased to have it immediately done, and give directions to have the public Boats in the sound collected at some convenient place or places (perhaps different places will be best for security and to prevent suspicion) and put into proper order for service. I think it will be well to have the flat Boats at pluckemin overhauled and repaired if necessary. We may want them, should the situation of Matters upon Staten Island afford an opportunity of acting in that quarter.
        Be pleased to let me know whether the affairs of your department will admit of the whole Army’s moving upon the shortest Notice, and whatever is wanting, I shall be glad to have prepared as far and as soon as circumstances will permit. Our move, if we make one in consequence of the Counts arrival, will most probably be downwards, with the greatest part of the Army, and the distance of course will not be very long. Should he incline to operate again to the Eastward, the detachment will not be large and they must go very light—The move of the whole Army therefore is what I would wish you to have in contemplation. I am &.
      